Citation Nr: 1423400	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for irritable bowel syndrome (IBS) prior to June 25, 2012.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in Philadelphia, Pennsylvania, which granted service connection for IBS and assigned a noncompensable initial disability rating effective February 15, 2011.  The Veteran filed a notice of disagreement (NOD) to the initial rating assigned.  In an August 2012 rating decision, the RO granted an IBS disability rating of 30 percent effective June 25, 2012, the date of a VA intestinal examination, thus creating a "staged" initial rating.

The Veteran testified from Lebanon, Pennsylvania, at a December 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected IBS.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

While a veteran is presumed to be seeking the maximum possible benefit for the rating appealed, the veteran may limit the claim or appeal to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  At the December 2013 Board hearing, and in documents filed throughout the course of this appeal, the Veteran advanced that he is only seeking a higher initial disability rating for the service-connected IBS for the time period (or "stage") prior to the August 2012 grant of a 30 percent disability rating for IBS effective June 25, 2012; i.e., for the time period from February 15, 2011 to June 25, 2012.  As the instant Board decision grants a 30 percent disability rating for IBS prior to June 25, 2012, which is the highest schedular rating under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013), such action represents a total grant of benefits concerning the issue on appeal.

Finally, the Board notes that in the April 2013 Statement of the Case (SOC) the RO incorrectly styled the issue on appeal as entitlement to an earlier effective date than June 25, 2012 for the 30 percent rating for IBS.  The RO corrected its mistake in the August 2013 Supplemental Statement of the Case (SSOC), and properly framed the issue as one for higher initial disability rating (involving the early, noncompensable stage of the rating).  As the Board grants a 30 percent initial disability rating for IBS for the period prior to June 25, 2012 in the instant decision, there is no prejudice to the Veteran due to the RO's mistake, as the issue on appeal is being fully granted.


FINDING OF FACT

For the initial rating period prior to June 25, 2012, the Veteran's IBS more nearly approximated severe symptoms, including alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to June 25, 2012, the criteria for a disability rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision the Board grants a 30 percent initial disability rating for IBS for the initial rating period prior to June 25, 2012.  As such action represents a complete allowance of the Veteran's appeal, as limited by the Veteran to this period and to a 30 percent rating, no further discussion of VA's duties to notify and to assist is necessary.

Disability Rating for IBS Prior to June 25, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.

The Veteran has advanced that he is entitled to a 30 percent disability rating for IBS for the initial rating period prior to June 25, 2012.  The report from a June 2012 VA intestinal examination reflects that the Veteran's IBS developed in 1967 while deployed to Vietnam, and that since onset he has had recurrent IBS symptoms with gradual worsening over the subsequent years.  Medications are required to control the condition, including Mesalamine, Imodium, and over the counter laxatives.  The Veteran was found to have alternating diarrhea and constipation, with diarrhea episodes involving 3 to 4 bowel movements a day for about 2 to 3 days, and constipation episodes for about 2 to 3 days, with bad constipation episodes lasting up to 4 or 5 days.  Frequent episodes of bowel disturbance with abdominal distress were noted, and the Veteran had experienced 7 or more episodes of exacerbations and/or attacks of intestinal condition over the past 12 months.  Symptoms include abdominal distension, abdominal cramping, fecal urgency, and excessive flatus.  

The report of a May 2011 VA intestinal examination also noted that the Veteran regularly alternated between constipation and diarrhea with more than 12 intestinal condition attacks per year.  At the December 2013 VA Travel Board hearing, the Veteran credibly testified that he has had the IBS symptoms noted in the June 2012 VA intestinal examination report, at the same level of severity, since at least February 2011.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period prior to June 25, 2012, the Veteran's IBS has more nearly approximated severe symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.  The medical evidence of record shows that the Veteran's IBS has manifested as regular alternating diarrhea and constipation, and nearly constant abdominal distress consisting of abdominal distension, abdominal cramping, fecal urgency, and excessive flatus, which the Veteran credibility testified has been present since at least February 15, 2011.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected IBS has been productive of "severe" symptoms from February 15, 2011 to June 24, 2012; therefore, a 30 percent disability rating is warranted under Diagnostic Code 7319 for the period prior to June 25, 2012.  
38 C.F.R. § 4.3, 4.7, 4.114.

The appeal for a higher initial disability rating is fully granted in this Board decision.  At the December 2013 Board hearing, the Veteran specifically indicated that a 30 percent disability rating for the time period prior to June 25, 2012, i.e., February 15, 2011 to June 24, 2012, would fully satisfy the appeal as to this issue.  See hearing transcript p. 1-2.  The Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed the time period on and after June 25, 2012, and limited the appeal to a schedular rating not in excess of 30 percent for any period.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  Because the Board is granting a 30 percent schedular disability rating for IBS, which is the maximum schedular rating, for the period prior to June 25, 2012, the full benefit sought on appeal is being granted.  For these reasons, any question of a higher initial disability rating than 30 percent for any period of initial rating is rendered moot, with no remaining "questions" of law or fact to decide.  The Veteran's limiting of the claim to the schedular rating not in excess of 30 percent schedular rating for the early initial rating stage also leaves no questions of referral for extraschedular rating that may have been part of or may have arisen from the schedular rating in this case.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

In a March 2011 RO decision, the RO found that the Veteran was not entitled to a non-service-connected pension as the Veteran was employed and earning a salary in excess of the maximum annual disability pension limit set by law.  As VA has not received any additional evidence suggesting that the Veteran's service-connected disabilities have prevented him from obtaining or maintaining all gainful 

employment for which his education and occupational experience would otherwise qualify him, neither the Veteran nor the evidence raises an informal individual unemployability due to service-connected disabilities (TDIU) claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 30 percent initial disability rating for IBS for the period prior to June 25, 2012 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


